     Case 3:19-cv-01519-GPC-AHG Document 135 Filed 11/05/20 PageID.1493 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     JOSEPH DANG d/b/a LAW OFFICE OF                   Case No.: 19cv1519 GPC(AHG)
       JOSEPH DANG, an individual`,
12
                                        Plaintiff,       ORDER RE PONTIER’S PROPOSED
13                                                       AMENDED COUNTERCLAIM
       v.
14
       DAVID PONTIER, an individual;
15
       TEOCO Corporation Group Benefit Plan,
16     a self-funded group health plan; TEOCO
       Corporation, a Delaware Corporation;
17
       UMR Inc., a Delaware Corporation; Glenn
18     C. Nusbaum, an individual; Paul E. Kim,
       MD Inc., a California corporation; Kevin
19
       Yoo, an individual,
20                                   Defendants.
21
22          The Court is in receipt of Pontier’s proposed amended counterclaim. In a prior
23    order, the Court granted Pontier’s motion for leave to file an amended counterclaim to
24    add JP Morgan Chase Bank, Farmers Insurance, Inc. and GEICO Insurance, Inc. (Dkt.
25    No. 126.) On October 29, 2020, Pontier filed a notice to withdraw his request to join
26
27
28

                                                     1
                                                                               19cv1519 GPC(AHG)
     Case 3:19-cv-01519-GPC-AHG Document 135 Filed 11/05/20 PageID.1494 Page 2 of 3



 1    those parties because he had filed a separate action against them.1 (Dkt. No. 132.) The
 2    proposed amended counterclaim provides a detailed factual history of Pontier’s
 3    circumstance; however, it does not allege who the defendant is or what causes of action
 4    are alleged. The Court notes that there is heading for “breach of contract/fraud” which
 5    the Court can liberally construe as causes of action.
 6           However, the Court notes that Pontier’s operative counterclaim alleges claims for
 7    conversion, fraud, breach of contract, and legal malpractice against Dang. (Dkt. No. 9,
 8    28.) In the prior order, the Court specifically stated,
 9           Pontier’s amended counterclaim must be complete in itself without reference
             to the original pleading. See S.D. Cal. Civ. Local R. 15.1. Counter-
10
             Defendants not named and any claim not re-alleged in the amended
11           counterclaim will be considered waived. See id.; Hal Roach Studios, Inc. v.
             Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n
12
             amended pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693
13           F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave to
             amend which are not re-alleged in an amended pleading may be “considered
14
             waived if not repled.”).
15
16    (Dkt. No. 126 at 7.) Therefore, by filing the proposed amended counterclaim, Pontier
17    will be waiving his claims for conversion, and legal malpractice; however, it is not clear
18    whether Pontier, proceeding pro se, intended to waive these claims. Accordingly, the
19    Court rejects his proposed counterclaim and DIRECTS Pontier to resubmit an amended
20    counterclaim with all claims he seeks to allege against the counterdefendant which
21    complies with Federal Rule of Civil Procedure 8. Pontier is granted leave to re-file his
22    ///
23    ///
24    ///
25    ///
26
27
      1
       In his filing, Pontier did not indicate which court he filed his new complaint but it appears that his
28    action was filed in the District of Nevada. (Dkt. No. 133.)

                                                           2
                                                                                               19cv1519 GPC(AHG)
     Case 3:19-cv-01519-GPC-AHG Document 135 Filed 11/05/20 PageID.1495 Page 3 of 3



 1    amended counterclaim to the Court on or before November 20 , 2020.
 2          IT IS SO ORDERED.
 3    Dated: November 5, 2020
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                           19cv1519 GPC(AHG)
